Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-21, without traverse, filed December 8, 2021 is acknowledged and has been entered.  Claims 22-42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-42 are pending.  Claims 1-21 are under examination.

Priority
2.	The application is a CIP U.S. Patent Application 16/868,270 filed on May 6, 2020 which is a DIV of U.S. Patent Application 16/368,707 filed on March 28, 2019.  This application is also a CIP of U.S. Patent Application 16/845,458 filed on April 10, 2020 which is a CIP of U.S. Patent Application 16/368,707 filed on March 28, 2019. Accordingly, the effective filing date of the instant application is March 28, 2019 which is the filing date of U.S. Patent Application 16/368,707 from which the benefit of priority is claimed. 

Specification
3.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings, Figure 4A and 4B have not been differentially described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting, “attaching two or more upconverting particles to each unit of one or more units of a chemical component” because it is unclear how the upconverting particles are attached specifically and differentially to each distinct unit of the chemical component and exclusively from other units of the chemical component.  It appears that a specific affinity or binding moiety is required for each two or more upconverting particles to bind to their corresponding unit of the chemical component. See also claim 5. 	

Claim 2 lacks clear antecedent basis in reciting “the upconverting particles” because it is unclear as to whether it refers back to the upconverting particles attached to the units of the chemical component in the multi-particle complexes or those that may not have attached.
Claim 2 is ambiguous in reciting, “identifying locations of the upconverting particles in the sample” because it is unclear which upconverting particles are identified and how the locations of these upconverting particles are identified in the sample in solution on the imaging sensor.  It appears that the sample comprising the upconverting particles in the multi-particle complexes should be in a static monolayer over a surface of the image sensor or the multi-particle complexes should be immobilized on the surface of the image sensor.    
Claim 19 is vague and indefinite in lacking clear antecedent basis in reciting, “binding an attachment unit to each unit of the one or more units of the chemical component” because claim 1 from which the instant claim depends recites attaching two or more upconverting particles to each unit of the one or more units of the chemical component. Accordingly, it is unclear how the method goes from attaching two or more upconverting particles to attaching a single upconverting particle.  Perhaps Applicant intends, “binding at least two attachment units which are each conjugated to a 
Regarding claim 21, the phrase "or other antigen" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "other antigens"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 16-23 of U.S. Patent No. 10,684,278. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of determining the presence or level of a chemical component in a sample comprising attaching two or more particles including upconverting particles or beads, to each unit of one or more units of a chemical component in a sample to form, for each unit of the chemical component, a multi-bead complex comprising two or more particles and the one or more units of the chemical component, wherein each particle has one or more antibodies or attachment units .

6.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of allowed ASN 16/845,458. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of determining the presence or level of a chemical component in a sample comprising attaching two or more particles including upconverting particles or beads to each unit of one or more units of a chemical component in a sample to form, for each unit of the chemical component, a multi-bead complex comprising two or more particles and the unit of the chemical component, wherein each particle has one or more antibodies or attachment units immobilized thereto; placing the sample comprising the multi-particle complexes on a surface of an image sensor; at the image sensor, receiving light originating at a light source, the received light including light reflected by, refracted by, or transmitted through the beads .

7.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-17, 25, and 27-31 of copending Application No. 17/349,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of determining the presence or level of a chemical component in a sample comprising attaching a first indicator type and a second indicator type (two or more) including upconverting particles, beads and/or fluorescent label to each unit of one or more chemical components in a sample to form multi-indicator complexes, wherein each indicator type or bead has an antibody or attachment unit conjugated thereto; placing and illuminating the sample comprising the multi-indicator complexes on a surface of an image sensor; capturing, at the image sensor, one or more images of the sample comprising the multi-indicator complexes; and therefrom, determining the presence or level of the chemical component in the sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Closest Prior Art
8.	Closest prior art made of record are not relied upon but considered most pertinent to the Applicants' disclosure:
Konry et al. (US 2017/0074870) disclose a method and a microscopic imaging sensor system that can be used to identify the presence or level of a chemical component (antigen or cell) present in a blood sample.  The method comprises causing (i.e. adding and contacting) two or more antibodies to bind (under conditions that allow binding) to each unit (epitope, peptide) of one or more units of the chemical component (protein, antigen, cell); wherein each of the different antibodies is attached (microsphere-bound) to one or more beads (microspheres) (Abstract; [0005, 0008, 0015, 0016, 0019, 0028, 0103-0105]); situating (i.e. positioning) the sample mixture on a surface of an image sensor (translucent detection region); receiving light originating at a light source that is other than or NOT the bead including light reflected by, refracted by, or transmitted through the beads; in this case, the received light is from fluorescent label conjugated to the two or more antibodies [0012, 0013, 0015, 0021, 0109, 0113]; and capturing one or more images of the sample including the beads (microsphere-bound label; fluorescence intensity of the label on the labeled microspheres) on the image sensor [0021, 0081, 0096-0097, 0103-0105].  The method further comprises processing at least one of the images of the sample to separately enumerate complexes of two or more of the beads attached to two or more fluorescent conjugated antibodies that are bound to each unit of the chemical component and individual beads (i.e. unbound) [0015, 0021, 0103-0105].  Konry et al. teach using the results of the 
According to Konry et al., the two or more antibodies bind at different epitopes (locations) of a chemical unit of the chemical component [0103].  The one or more images of the sample is therefore captured under light of different wavelengths [0104].  The beads attached to the two or more different antibodies may have the same or different reflective, refractive, or transmissive characteristics.  The different reflective, refractive, or transmissive characteristics comprise colors, sizes, shapes, texture, or birefringes of the beads (i.e. diameter, larger surface area; hydrogel, polystyrene: solid or foamed) [0017, 0019, 0066, 0089, 0103-0105].  Konry et al. teach that two or more antibodies that bind to one or more of a second chemical component (second analyte) in the sample; wherein each of the different antibodies is attached to one or more beads; and another antibody is attached (positioned) to a surface of the image sensor at a specific location on the surface of the image sensor so as to determine the location of the second chemical component on the image sensor [0023-0025, 0027, 0103-0105, 0113, 0114].  Konry et al. teach dried bead-coupled antibodies for deposition into surface of the image sensor on which the sample is deposited [0037, 0109].  Konry et al. teach using the method and device in determining counts of one or more antigens or 

9.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 1, 2022